Wyly, J.
The defendant, Frangois Ferran, having judgment in the Fourth Justice’s Court against J. B. Bufaux for one hundred dollars, ■caused execution to issue, and the constable, J. Contreras, seized a lot of groceries. Thereupon the plaintiff, Alexis Ribet, claiming to be the owner of the property seized, sued out this injunction in the Third District Court, alleging the value of said property to be $400, and alleging damages in the sum of $500. The court came to the conclusion the act ■of sale whereby the defendant in execution conveyed to plaintiff the igroberies in question was a mere simulation; and it dissolved the injunction with ten per cent damages. Plaintiff appealed.
Defendants now move to dismiss the appeal on several grounds; one •only need be noticed, to wit: The matter in dispute is less than $500, ■and this court is without jurisdiction.
This motion must prevail, because the matter in controversy is the ownership of the groceries seized, and the value thereof is far below ■the jurisdiction of this court. The demand for $500 damages was evidently made to give this court a jurisdiction it did not otherwise have. • 21 An. 193; 24 An. 117; 26 An. 673. Taking this view of the motion, it *19becomes unnecessary to examine tbe merits upon which also the case was submitted.
It is therefore ordered that the appeal herein be dismissed at Appellants’-costs.
Rehearing refused.